J-S07016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.K.S., A MINOR CHILD                      IN THE SUPERIOR COURT OF
NO. 53-OC-2015                                          PENNSYLVANIA

IN RE: D.B.S., A MINOR CHILD
NO. 54-OC-2015




APPEAL OF: N.D.S., FATHER

                                                      No. 1407 MDA 2015


                  Appeal from the Order Entered July 28, 2015
               In the Court of Common Pleas of Columbia County
                      Orphans' Court at No(s): 53-OC-2015
                                  54-OC-2015


BEFORE: BOWES, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY OTT, J.:                            FILED FEBRUARY 09, 2016

        N.D.S. (“Father”) appeals from the orders entered in the Court of

Common Pleas of Columbia County on July 28, 2015, involuntarily

terminating his parental rights to his daughters, A.K.S., born in April of

2009, and D.B.S., born in February of 2008 (collectively, “the Children”).

Upon careful review, we affirm.1

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
   The parental rights of the Children’s mother, D.F. (“Mother”), were
involuntarily terminated by the same order. Mother did not file a notice of
appeal, and she is not a party to this appeal.
J-S07016-16


       We summarize the factual and procedural history as follows.            On

August 26, 2010, the Children, then ages one and two, were placed in the

care and custody of Columbia County Children and Youth Services (“CYS”)

due to a referral that Father and Mother were arrested for a crime involving

retail theft, and that they had tested positive for heroin and oxycodone. 2

N.T., 8/8/14, at 12.        In addition, the Children were removed from their

parents’ care because of unstable housing and employment issues.            N.T.,

5/28/15, at 31.

       CYS established a permanency goal of reunification, and set forth the

following Family Service Plan (“FSP”) goals for Father: obtain a mental

health evaluation and follow all recommendations; obtain stable housing;

address illegal drug concerns and participate in random drug testing;

cooperate with all services; and remain free from criminal activities. N.T.,

8/8/14, at 15-19, CYS Exhibits #5, 6; N.T., 5/28/15, at 40.

       By May of 2012, Father was residing with the Children’s paternal

grandfather, and Father was having unsupervised visits with them at his

home. N.T., 8/8/14, at 18.         At that point, CYS was “discussing return home

[of the Children] to [F]ather.” Id.

       Father testified that he relapsed with respect to illegal drugs on July

20, 2012, which resulted in the drug-related death of an individual the same
____________________________________________


2
  Father testified that he was incarcerated from October 15, 2010, to
September 27, 2011. N.T., 5/28/15, at 70.



                                           -2-
J-S07016-16


day. N.T., 5/28/15, at 52, 77; Commonwealth v. [N.D.S.], 120 A.3d 390

(Pa. Super. 2015) (unpublished memorandum). Father pleaded guilty to the

charges of possession with intent to deliver and involuntary manslaughter.

Commonwealth v. [N.D.S.], supra at [1].3 On July 25, 2012, Father was

incarcerated at the State Correctional Institution ("SCI") Retreat, where he

remained at the time of the subject proceedings. N.T., 5/28/15, at 50.

       On March 27, 2015, CYS filed petitions for the involuntary termination

of   Father’s   and    Mother’s     parental   rights   pursuant   to   23   Pa.C.S.A.

§ 2511(a)(1), (5), (8), and (b). A hearing was held on March 28, 2015, and

July 15, 2015.      CYS presented the testimony of its caseworkers, Heather

Getkin, Brittany Foulds, and Kerri Shaylor.             Father testified on his own




____________________________________________


3
  Father appealed from the judgment of sentence, and this Court affirmed.
In our disposition, we stated:

       [Father] was sentenced on the charge of [p]ossession with
       [i]ntent to [d]eliver to a period of incarceration of not less than
       27 months nor more than 54 to be consecutive to a sentence he
       was presently serving imposed by the Court of Common Pleas of
       Snyder County.         He was sentenced on the charge of
       [i]nvoluntary [m]anslaughter to a period of incarceration of not
       less than 27 months nor more than 54 months to be consecutive
       to the sentence imposed on the [p]ossession.

Commonwealth v. [N.D.S.], supra at [1-2] (internal quotes and citations

omitted).




                                           -3-
J-S07016-16


behalf. In addition, the orphans’ court incorporated the record from the goal

change hearing on August 8, 2014.4 N.T., 5/28/15, at 3-6.

       By orders dated July 27, 2015, and entered on July 28, 2015, the

orphans’ court involuntarily terminated Father’s and Mother’s parental rights

to the Children pursuant to 23 Pa.C.S.A. § 2511(a)(5), (8), and (b).       On

August 12, 2015, Father timely filed a notice of appeal.      On August 14,

2015, Father filed a concise statement of errors complained of on appeal.5,   6



On August 24, 2015, the orphans’ court issued its Rule 1925(a) opinion in

which it incorporated by reference its opinion accompanying the subject

orders.


____________________________________________


4
 By orders dated August 8, 2014, the orphans’ court changed the Children’s
goal to adoption. The goal change hearing and the termination hearing were
presided over by the Honorable Gary E. Norton.
5
  We note that the orphans’ court entered separate orders terminating
Father's parental rights to the Children. Father improperly filed only one
notice of appeal and one concise statement of errors complained of on
appeal from the orders. See Pa.R.A.P. 341, Note (“Where, however, one or
more orders resolves issues arising on more than one docket or relating to
more than one judgment, separate notices of appeal must be filed.”).
However, because Father’s arguments on appeal are identical to each child,
we discern no prejudice arising from his procedural misstep. Therefore, we
decline to quash Father’s appeal.
6
  Father did not file the concise statement concurrently with the notice of
appeal in contravention of Pa.R.A.P. 1925(a)(2)(i) and (b). Because no
party claims prejudice as a result of Father’s procedural violation, we do not
quash or dismiss his appeal. See In re K.T.E.L., 983 A.2d 745 (Pa. Super.
2009).




                                           -4-
J-S07016-16


      On appeal, Father presents the following issues for our review:

      I.    Whether the [orphans’] court erred in finding that [CYS]
            sustained its burden of proof as to 23 Pa.C.S.[A.]
            § 2511(a)[?]

      II.   Whether the [orphans’] court erred in failing to consider
            the effect of the termination on the Children and whether
            the termination was in the Children’s best interest[?]

Father’s brief at 4.

      We consider Father’s issues mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if


                                      -5-
J-S07016-16


      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      This Court need only agree with any one subsection of Section

2511(a), along with Section 2511(b), in order to affirm the termination of

parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).   Instantly, we conclude the orphans’ court properly terminated

Father’s parental rights pursuant to Section 2511(a)(8) and (b), which

provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ...

             (8) The child has been removed from the care of the
             parent by the court or under a voluntary agreement
             with an agency, 12 months or more have elapsed
             from the date of removal or placement, the
             conditions which led to the removal or placement of
             the child continue to exist and termination of
             parental rights would best serve the needs and
             welfare of the child.

                                    -6-
J-S07016-16



                                     ...

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

     This Court has stated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(8), the following factors must be demonstrated:
     (1) the child has been removed from parental care for 12
     months or more from the date of removal; (2) the conditions
     which led to the removal or placement of the child continue to
     exist; and (3) termination of parental rights would best serve the
     needs and welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275–1276 (Pa. Super. 2003);

23 Pa.C.S.A. § 2511(a)(8).

     “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In

re A.R., 837 A.2d 560, 564 (Pa. Super. 2003).        Once the twelve-month

period has been established, the court must next determine whether the

conditions that led to the child’s removal continue to exist, despite the

reasonable good faith efforts of DHS supplied over a realistic period.      Id.

The “relevant inquiry in this regard is whether the conditions that led to

                                    -7-
J-S07016-16


removal have been remedied and thus whether reunification of parent and

child is imminent at the time of the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.

Super. 2009). This Court has acknowledged:

      [T]he application of Section (a)(8) may seem harsh when the
      parent has begun to make progress toward resolving the
      problems that had led to removal of her children. By allowing
      for termination when the conditions that led to removal continue
      to exist after a year, the statute implicitly recognizes that a
      child’s life cannot be held in abeyance while the parent is unable
      to perform the actions necessary to assume parenting
      responsibilities. This Court cannot and will not subordinate
      indefinitely a child’s need for permanence and stability to a
      parent’s claims of progress and hope for the future.

In re J.F.M., 71 A.3d 989, 997 (Pa. Super. 2013) (quoting I.J., 972 A.2d

at 11–12).

      With respect to the “needs and welfare” analysis pertinent to

Section 2511(a)(8) and (b), we have observed:

      [I]nitially, the focus in terminating parental rights is on the
      parent, under Section 2511(a), whereas the focus in
      Section 2511(b) is on the child. However, Section 2511(a)(8)
      explicitly requires an evaluation of the “needs and welfare of the
      child” prior to proceeding to Section 2511(b), which focuses on
      the “developmental, physical and emotional needs and welfare of
      the child.” Thus, the analysis under Section 2511(a)(8) accounts
      for the needs of the child in addition to the behavior of the
      parent. Moreover, only if a court determines that the parent’s
      conduct warrants termination of his or her parental rights,
      pursuant to Section 2511(a), does a court “engage in the second
      part of the analysis pursuant to Section 2511(b): determination
      of the needs and welfare of the child under the standard of best
      interests     of   the   child.”       Accordingly,  while   both
      Section 2511(a)(8) and Section 2511(b) direct us to evaluate
      the “needs and welfare of the child,” we are required to resolve
      the analysis relative to Section 2511(a)(8), prior to addressing
      the “needs and welfare” of [the child], as proscribed by


                                    -8-
J-S07016-16


      Section 2511(b); as such, they are distinct in that we must
      address Section 2511(a) before reaching Section 2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1008–1009 (Pa. Super. 2008) (en

banc) (citations omitted).     “Section 2511(a)(8) does not require an

evaluation of the remedial efforts of either the parent or DHS.” In re B.C.,

36 A.3d 601, 611 (Pa. Super. 2012) (citing C.L.G., 956 A.2d at 1007).

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In his first issue on appeal, Father argues that the orphans’ court

abused its discretion in terminating his parental rights because incarceration

alone is not sufficient to support termination under Section 2511(a)(8).

Further, Father argues that the court incorrectly determined his earliest

release date to be February of 2020.      Rather, Father baldly asserts “his

earliest release date could be in two years. . . .”   Father’s brief at 8.   In

                                    -9-
J-S07016-16


addition, Father argues that, while in prison, “he has participated in

numerous programs to rehabilitate himself and make himself a better

father.”   Id. at 7.   Finally, Father argues that he “has used the resources

available to him while incarcerated to continue his relationship” with the

Children. Id. Upon review, we discern no abuse of discretion.

      In its opinion accompanying the subject orders, the orphans’ court

found as follows:

      Father’s convictions include Involuntary Manslaughter and
      Possession with Intent to Deliver in 2014, and multiple felony
      Retail Thefts ([in] 2004 (conspiracy), 2008, 2010, 2011
      (conspiracy), and 2013). Father is presently in the midst of
      serving several state prison sentences arising out of convictions
      in multiple counties. His aggregate minimum date was the
      subject of much discussion through several of the hearings, and
      a Superior Court Opinion, but, at the hearing o[n] July 15, 2015,
      it was proven the Father’s earliest aggregate minimum sentence
      date is February of 2020, almost five (5) years from now, when
      [A.K.S.] will be almost 11 years old and [D.B.S.] will be 12 years
      old.

      Neither Parent has remediated the conditions which led to CYS
      taking custody of the Children, and they have perpetuated their
      conduct. . . .

Orphans’ Court Opinion, 7/27/15, at 3-4 (unpaginated) (emphasis in

original) (citations to record omitted).      The testimonial and documentary

evidence supports the court’s findings.

      Father testified on direct examination that he was currently serving his

sentence of incarceration for crimes arising in Columbia County in 2010.

N.T., 7/15/15, at 5.     He testified that next he will serve his sentence of

incarceration for crimes arising in Snyder County, for which his minimum

                                     - 10 -
J-S07016-16


sentence is one year. Id. at 6. Father testified on inquiry by the orphans’

court:

     Q. So you have at least 54 months on the Columbia County
     sentences of possession of intent to deliver and involuntary
     manslaughter to be served after minimum of one year on the
     Snyder County sentence. So, now your 54 months goes up to
     66 months. And you are presently in the middle of serving a
     Columbia County sentence on a parole revocation?

     A. Yes.

Id. Further, Father’s counsel told the court that “[Father] indicates that as

far as his calculations are [concerned,] February of 2020 is the minimum.”

Id. at 7-8. Based on this testimony, we reject Father’s assertion that the

orphan’s court incorrectly determined his earliest release date to be

February of 2020.

     In addition, we reject Father’s assertion that his incarceration is not

sufficient to support the termination of his parental rights under Section

2511(a)(8). In C.L.G., supra, this Court affirmed a decree terminating an

incarcerated mother’s parental rights pursuant to Section 2511(a)(8).     In

that case, the child was removed from the mother’s care at birth due, in

part, to the mother’s illegal drug use. The mother cooperated with the FSP

goals established by the child welfare agency.    However, nearly one year

after the child’s placement, the mother pleaded guilty to a crime involving

drugs, inter alia, stemming from her arrest while pregnant with the child,

and she was sentenced to a term of incarceration for two to five years. Five

months after the effective date of her criminal sentence, the child welfare

                                   - 11 -
J-S07016-16


agency filed a petition for the involuntary termination of the mother’s

parental rights.     The mother argued on appeal that the orphans’ court

improperly terminated her parental rights based solely on her incarceration.

This Court disagreed. We concluded as follows:

        Mother’s incarceration for drug offenses is a direct consequence
        of her drug involvement; therefore, she has failed to attain the
        FSP goal of resolving her “drug issues.” Because Mother’s
        conviction and subsequent term of incarceration derives directly
        from her “drug issues,” it is a part of the original reasons for the
        removal of C.L.G. from Mother’s care and forms a basis for the
        termination of Mother’s parental rights pursuant to Section
        2511(a)(8). Moreover, Mother’s resulting incarceration was a
        foreseeable consequence to her involvement with illegal drugs.
        Regardless of whether Mother used drugs in the twelve months
        prior to the Agency’s termination petition, the fact remains that,
        at the time of the termination hearing, Mother’s drug related
        issues continued to impact C.L.G. and Mother’s ability to care for
        C.L.G. Thus, it is the underlying drug issues which preclude
        Mother from properly caring for C.L.G., and not the
        incarceration, which is merely a consequence of Mother’s
        inability to lead a life free from involvement with drugs.

C.L.G., 956 A.2d at 1006-1007. Further, we emphasized that the child had

spent half of her life in placement and needed permanence and stability. Id.

at 1007.

        Like in C.L.G., Father’s incarceration in this case until, at minimum,

February of 2020, is a direct consequence of his relapse involving drugs, and

a violation of his FSP goals. Father’s illegal drug use, along with his criminal

activity, was the primary reason for the Children’s placement in August of

2010.     We conclude, as in C.L.G., that Father’s current incarceration is a

consequence of his “inability to lead a life free from involvement with drugs.”


                                       - 12 -
J-S07016-16


Id. at 1007.     Therefore, it is his underlying drug problem, and not his

incarceration, that precludes Father from properly caring for the Children.

      With respect to Section 2511(a)(8), the Children have been removed

from Father’s care since August 26, 2010, far in excess of the statutory

minimum of twelve months.          Further, the conditions that led to the

Children’s removal, i.e., Father’s drug use and criminal activity, continue to

exist. Indeed, Father’s reunification with the Children was not imminent at

the time of the termination hearing. See I.J., supra.

      In addition, the Children have been in placement since they were one

and two years old. At the conclusion of the termination hearing, A.K.S. was

six years old, and D.B.S. was seven years old.        By the time of Father’s

minimum release date, they will be ten and twelve years old, respectively.

As such, we discern no abuse of discretion by the orphans’ court in

considering Father’s period of incarceration in terminating his parental

rights.   See J.F.M., 71 A.3d at 997 (stating that Section 2511(a)(8)

“implicitly recognizes that a child’s life cannot be held in abeyance while the

parent is unable to perform the actions necessary to assume parenting

responsibilities”).

      Although Father asserts that he has participated in programs while

incarcerated to rehabilitate himself, and that he has used the resources

available to continue his relationship with the Children, it is well-established

that Section 2511(a)(8) “does not require an evaluation of the remedial


                                     - 13 -
J-S07016-16


efforts of” Father. See B.C., supra. Further, on inquiry by the orphans’

court, Father acknowledged that he has not seen the Children in nearly three

years.    N.T., 5/28/15, at 85.        On cross-examination by counsel for CYS,

Father testified that he has not had any contact with the Children “on a

personal basis” during his incarceration.          Id. at 66.   Father implied that,

when Heather Brennan was the CYS caseworker, which was at the time of

the goal change hearing in August of 2014, he sent birthday and Christmas

cards to the Children. Id. at 66. Thus, Father’s assertions are meritless.

        With respect to the final factor of Section 2511(a)(8), whether

termination of Father’s parental rights will serve the Children’s needs and

welfare, the testimony of the CYS caseworkers, Heather Getkin, 7 Brittany

Foulds,8 and Kerri Shaylor,9 support the subject orders.            Specifically, Ms.

Shaylor testified as follows on redirect examination:

        Q. Does either child ever ask about Mom and Dad?

        A. No.

        Q. Are you aware whether they have asked for photographs?
        Asked any questions? Anything with regard to Mom and Dad?

____________________________________________


7
 Ms. Getkin was the caseworker for this family from July to November of
2014. N.T., 5/28/15, at 7, 9.
8
  Ms. Foulds was the caseworker from December of 2014, to February of
2015. N.T., 5/28/15, at 18, 22.
9
    Ms. Shaylor was the caseworker at the time of the hearing.




                                          - 14 -
J-S07016-16


      A. No, they haven’t.

Id. at 40.

      Ms. Getkin testified that the Children have resided with their current

foster mother since January of 2013.         N.T., 5/28/15, at 10.    All of the

caseworkers testified that the Children are comfortable with their foster

mother. Id. at 11, 26, 32. Ms. Getkin testified that the Children refer to

their foster mother as “Mommy,” and Ms. Foulds testified that they “call

[their foster mother] Mom.”    Id. at 11, 25.     Ms. Foulds and Ms. Shaylor

testified that the Children are bonded to their foster mother. Id. at 26, 30.

Ms. Shaylor testified that the foster mother is a pre-adoptive resource, and

that the Children want to be adopted by her.       Id. at 32-33.     Ms. Shaylor

further testified that the Children’s physical, emotional, and developmental

needs are being met in the foster home. Id. at 30. Based on the foregoing,

we discern no abuse of discretion by the orphans’ court in terminating

Father’s parental rights pursuant to Section 2511(a)(8). As such, Father’s

first issue on appeal fails. See J.F.M., 71 A.3d at 997 (stating that “[t]his

Court cannot and will not subordinate indefinitely a child’s need for

permanence and stability to a parent’s claims of progress and hope for the

future”).

      In his second issue, Father argues that the orphans’ court abused its

discretion in involuntarily terminating his parental rights pursuant to Section

2511(b). Specifically, Father argues that the court did not consider the bond


                                    - 15 -
J-S07016-16


between him and the Children and “the effect that severing that bond will

have on” the Children. Father’s brief at 10. Father argues that the record

does not include “credible testimony related to the effect of the termination”

of Father’s parental rights on the Children.    Id. at 11.   Upon review, we

discern no abuse of discretion.

      The orphans’ court found that the Children suffer from disruptive

behavior disorder, and that D.B.S. also suffers from depressive disorder,

which is supported by the testimony of Heather Brennan, the CYS

caseworker who testified at the goal change hearing.          Orphans’ Court

Opinion, 7/27/15, at 4 (unpaginated), N.T., 8/8/14, at 25-26.        The court

found that “[t]he Children are in need of a stable home and parent who is

able to care for them, love them and raise them, and they are in need of

that kind of home and relationship now. The Children have not seen Father

since 2012. . . .    They have a great opportunity to have a home and a

devoted, functional parent in foster mother.”       Id. at 6-7 (emphasis in

original).   As detailed above, the testimonial evidence of the caseworkers

supports the court’s findings.

      Further, because the record includes no evidence of a parent-child

bond between Father and the Children, it was reasonable for the orphans’

court to conclude that no bond exists.       See J.M., 991 A.2d at 324.     In

addition, it is well-established that, when evaluating a parental bond,

         the court is not required to use expert testimony. Social
         workers and caseworkers can offer evaluations as well.

                                    - 16 -
J-S07016-16


        Additionally, Section 2511(b) does not require a formal
        bonding evaluation.

In re Z.P., 994 A.2d 1108, 1115-16 (Pa. Super. 2010) (internal citations

omitted).   As such, Father’s second issue fails.      The record evidence

overwhelmingly demonstrates that terminating Father’s parental rights will

serve the “developmental, physical and emotional needs and welfare” of the

Children pursuant to Section 2511(b).   Accordingly, we affirm the orders.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2016




                                  - 17 -